COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


 DONNA GAIL KERSEY                               §
                                                               No. 08-20-00037-CR
                                                 §
                           Appellant,                             Appeal from the
                                                 §
 v.                                                              207th District Court
                                                 §
 THE STATE OF TEXAS,                                          of Comal County, Texas
                                                 §
                            State.                               (TC# CR2018-325)
                                                 §

                                         O R D E R

       The Court GRANTS the State’s third motion for extension of time within which to file the

brief until January 6, 2021. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ordered that the Hon. Holly G. Weatherford, the State’s attorney, prepare the

State’s Brief and forward the same to this Court on or before January 6, 2021.

       IT IS SO ORDERED this 7th day of December, 2020.


                                             PER CURIAM


Before Alley, C.J., Rodriguez and Palafox, JJ.